         Case 1:21-cr-00119-CJN Document 20 Filed 03/31/21 Page 1 of 6




                     UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA, )                    CRIMINAL ACTION NO.
                          )
         Plaintiff,       )                    1:21-CR-00119-CJN
                          )
v.                        )
                          )
GARRET MILLER,            )
                          )
                          )
         Defendant.       )
                          )

   DEFENDANT’S RESPONSE TO UNITED STATES’ MOTION TO
  CONTINUE AND TO EXCLUDE TIME UNDER THE SPEEDY TRIAL
                         ACT

      Through a series of filings, the government is asking Defendant Garret Miller

to choose among his right to adequate medical care, his right to a speedy trial, and his

right to request discovery as provided for under Fed. R. Crim. P. 16(a). Mr. Miller

should not be asked to choose which right he prefers to exercise. As such, and as

indicated in the government’s Motion to Continue and to Exclude Time under the

Speedy Trial Act (the “Motion”), Mr. Miller opposes the government’s Motion in the

event his detention is continued.

      First, the government’s motion presupposes that Mr. Miller will request

discovery under Fed. R. Crim. P. 16(a), but no such request has been made. As the

government motion ably points out, there is no dispute that Mr. Miller entered the
           Case 1:21-cr-00119-CJN Document 20 Filed 03/31/21 Page 2 of 6




Capitol Building on January 6, 2021,1 therefore, most of the discovery identified in

the government’s Motion is unnecessary to the defense. Moreover, as Mr. Miller

pointed out in his Motion to Revoke Magistrate Judge’s Detention Order, it is

important to note the advisory sentencing ranges under the United States Sentencing

Guidelines (assuming acceptance of responsibility) in the event that he is convicted

of one or more of the various counts:

      Count 1                  Level 8                0-6 months (Zone A)2

      Count 2                  Level 8                0-6 months (Zone A)3

      Count 3                  Level 12               10-16 months (Zone C)

      Count 4                  Level 8                0-6 months (Zone A)

      Count 5                  Level 10 or 12         6-12 months (Zone B) or 10-16 months
                                                      (Zone C)

      Count 6                  Level 12               10-16 months (Zone C)

      Count 7                  No Guideline           1 Year Maximum Sentence

      Count 8                  Level 2                0-6 months (Zone A)

      Count 9                  Level 2                0-6 months (Zone A)

      Count 10                 No Guideline           Six Month Maximum Sentence

      1
          See Motion at 4-6.
      2
          The most analogous Guideline is 2A2.4
      3
          The most analogous Guideline is 2A2.4

                                                  2
           Case 1:21-cr-00119-CJN Document 20 Filed 03/31/21 Page 3 of 6




       Count 11              No Guideline          Six Month Maximum Sentence

       Count 12              No Guideline          Six Month Maximum Sentence

In short, Mr. Miller has no desire to remain in detention while the government and

the Federal Public Defender’s Office coordinates discovery that is largely unneeded

by the defense in this case.

       Second, as the government notes in the Motion, Mr. Miller is charged

individually. See Motion at 2. He was not part of any group such as the Oath

Keepers or Proud Boys or alike. Therefore, even assuming Mr. Miller was to request

Rule 16 discovery, the government should not be granted a two-month continuance

in order to engage in a “discovery dump.” Indeed, it matters not to Mr. Miller that:

       “a combined total of over 900 search warrants have been executed in
       almost all 50 states and the District of Columbia;” or

       1,600 electronic devices were seized; or

       210,00 tips were reported; or

       numerous social media accounts were obtained

99.9 percent of this is irrelevant to this individual case. Any Rule 16 discovery to Mr.

Miller should be limited to what was seized from him and his social media accounts.4

       4
         As noted above, there is no debate that Mr. Miller entered the Capitol Building on
January 6, 2021, therefore, the body-worn camera footage would be unnecessary. In any event,
the government’s Motion indicates that it has already segregated such evidence. See. e.g. Motion
at 4 (“s]urveillance video from inside the Capitol shows [Mr. Miller] entering the building by
pushing past officers who were trying to keep rioters from entering.”); id. (“Body-worn camera

                                               3
           Case 1:21-cr-00119-CJN Document 20 Filed 03/31/21 Page 4 of 6




Anything else is completely irrelevant, and such a “document dump” would thwart

rather than advance the goals of Rule 16 and should not be permitted.5

       In sum, if Mr. Miller remains in detention with a broken shoulder, he has a

strong incentive not to request Rule 16(a) discovery given the application of the

Sentencing Guidelines in this case. Moreover, even if Rule 16(a) discovery is

requested, it should be limited in scope to the individual case of United States v.

Garret Miller, and the government should not be granted a continuance in order to




video from the Metropolitan Police Department (‘MPD’) shows Miller inside the Rotunda at
about 3:07 p.m.’_
       5
         See United States v. Bortnovsky, 820 F.2d 572, 574 (2nd Cir. 1987) (reversing
convictions where “Government did not fulfill its obligation merely by providing mountains of
documents to defense counsel who were left unguided as to which documents” would be relied
upon by government at trial); United States v. Anderson, 416 F. Supp. 2d 110 (D.D.C. 2006)
(government must identify documents it intends to use in its case-in-chief because “[g]iven the
enormous volume of material produced . . . and defendant's limited resources, it is apparent that
requiring defendant's counsel to peruse each page of the materials at issue . . . would materially
impede defendant's counsel's ability to prepare an adequate defense.”); United States v. Hsia, 24
F. Supp. 2d 14, 29-30 (D.D.C. 1998) (“the government cannot meet its Brady obligations by
providing [the defendant] with access to 600,000 documents and then claiming that she should
have been able to find the exculpatory information in the haystack”), rev'd in part on other
grounds, 176 F.3d 517 (D.C. Cir. 1999); United States v. Poindexter, 727 F. Supp. 1470, 1484
(D.D.C. 1989) ("many reasons grounded in fairness" why government must specify documents it
will rely on at trial, rather than simply “identify several thousand pages, any of which it ‘may’
rely on at trial”); United States v. Upton, 856 F. Supp. 727, 746-47 (E.D.N.Y. 1994)
(government must identify specific documents it will use at trial); United States v. Locascio,
2006 WL 2796320 at *7 (D.S.C. 2006) (defense should not be put to the expense of reviewing
thousands of files while hoping to "stumble across" which ones government would use at trial,
and "basic fairness, an opportunity for adequate preparation for trial, avoidance of surprise or
unfair advantage, as well as the elimination of possible mid-trial recesses" required pretrial
identification of government trial exhibits).


                                                4
           Case 1:21-cr-00119-CJN Document 20 Filed 03/31/21 Page 5 of 6




engage in a “discovery dump.”6




                                                     Respectfully submitted,


                                                     /s/ F. Clinton Broden
                                                     F. Clinton Broden
                                                     TX Bar No. 24001495
                                                     Broden & Mickelsen
                                                     2600 State Street
                                                     Dallas, Texas 75204
                                                     214-720-9552
                                                     214-720-9594 (facsimile)
                                                     clint@texascrimlaw.com

LOCAL COUNSEL:
Camille Wagner
DC Bar No. 1695930
Wagner PLLC
1629 K Street NW, Suite 300
Washington, DC 20006
(202) 630-8812
law@myattorneywagner.com

                                                     Attorneys for Defendant
                                                     Garret Miller




       6
         It should be noted that Mr. Miller proposed resolving this case pursuant to Fed. R. Crim.
P. 20 in the Northern District of Texas, where he was arrested. Nevertheless, the government
declined the invitation to engage in such discussions.

                                                5
        Case 1:21-cr-00119-CJN Document 20 Filed 03/31/21 Page 6 of 6




                        CERTIFICATE OF SERVICE

      I, F. Clinton Broden, certify that, on March 31, 2021 I caused a copy of the

above document to be served by electronic means on:

      Elizabeth C. Kelley
      United States Attorney's Office
      555 4th Street, N.W.
      Washington, DC 20350


                                                   /s/ F. Clinton Broden
                                                   F. Clinton Broden
